Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of prior art of O’Connell et al (PNAS. 2010. 107(32): 14235- 14240 and Supplemental Table S1) teaches a method comprising: measuring the expression level of one or more miRNAs, including miR-125b1, in a sample comprising hematopoietic stem cells, and comparing the expression level to that of a reference standard (see, e.g., p. 14235, col. 2; p. 14237, col. 2 final para to p. 14238; and “Materials and Methods,” p. 14239). It is stated that “miR-125b is expressed from two loci in the genome, and these sequences are referred to as miR-125b1 and miR-125b2 (p. 14236, col. 2). To identify miRNAs enriched in hematopoietic stem and progenitor cells (HSPCs), O’Connell compared miRNA expression levels in lineage negative LKS cells isolated from bone marrow to total bone marrow cells depleted of red blood cells (p. 14235, col. 2). O'Connell reports that mmu-miR-125b-5p is expressed at higher levels in the LKS cells as compared to total bone marrow cells, whereas mmu-miP-let- 7a is expressed at similar levels in BM cells and LKS cells, and mmu-miR-125b* and mmu-miR-125-3p are expressed at slightly lower levels in LKS cells as compared to total BM cells (Supplemental Table S1 and p. 14235, col. 2). Figure 1D of O’Connell identifies 11 miRNAs expressed at higher levels in the LKS cells versus bone marrow cells, which 11 miRNAs include miR-125b. However, O’Connell does not teach or suggest that an increase in the level of expression of both miR-125b1 and let-7a-2 in a sample of stem .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634